Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 8/24/2021 is acknowledged.
Claims 26-28, 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2021.

Specification
The disclosure is objected to because of the following informalities:
Instant specification [007] has “valenm et al.2008”; this is grammatically incorrect and should be “Valenm et al. 2008”. 
Instant specification [017] states “represent he connections”; this is a misspelling and should be “represent the connections”;
Appropriate correction is required.

The attempt to incorporate subject matter into this application by reference to various NPL’s in [007] is ineffective because there is not enough information for a person of ordinary skill in the art to find these references. Standard practice for . 
The attempt to incorporate subject matter into this application by reference to various foreign patent documents in [008]-[010] is ineffective because there is not enough information for a person of ordinary skill in the art to find these references.
The attempt to incorporate subject matter into this application by reference to WO200505511 in [011] is ineffective because this document does not seem to exist.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Objections
Claims 2, 3, 6, 14, 16, 18 is/are objected to because of the following informalities:

Claim 2 line 6 recites “data 94)” which is a typo; it should be “data (94)”.
Claim 3 line 1 recites “the the” which is a typo; it should be “the”.
Claim 6 line 2 recites “microprocessor” which is a typo; it should be “microprocessor”.
Claim 14 line 3 recites “W-fi” which is a typo; it should be “Wi-fi”.
Claim 16 line 3 recites “W-fi” which is a typo; it should be “Wi-fi”.
Claim 18 line 3 recites “W-fi” which is a typo; it should be “Wi-fi”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “one or more multimedia monitors for:…” followed by a listing of various medical equipment/devices that ends with “and a capnograph”. It is unclear and indefinite as to whether this is a Markush type of claim in which the recited monitor(s) need only monitor at least one of the listed recitations in order to meet the claim all of the listed recitations, e.g. at least one multimedia monitor measures all listed recitations. For examination purposes, the claim will be interpreted broadly as a standard Markush.
Claim 8 recites “ECG” and then “electrocardiograph”; it is unclear and indefinite how these are different from one another. 
Claim 18 recites the limitation "the connection between the second microprocessor and the patient" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Regarding claim 11, the instant claim recites “the diuresis sensor is configured to monitor a patient’s weight and a volume of urine in real time”. A review of the instant specification shows description for diuresis sensor to measure volume of urine as is commonly understood in the art. However, using a diuresis sensor to measure patient’s weight is not a common usage of diuresis sensor in the art and a review of the instant specification does not show any description of how a diuresis sensor is used to measure patient’s weight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-2, 7-9, 11, 14-16, 18-19, 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drake (US 20160235610 A1; Filed 1/8/2016).
Regarding claim 1, Drake teaches a hospital bed automation system (Fig. 2; Fig. 4) comprising: 
a) a first microprocessor (2) and a second microprocessor (3) installed in a hospital bed (1) (Fig. 3, processor 312; [0052] “at least one processor”), wherein the first microprocessor and the second microprocessor are configured to receive a plurality of data comprising vital signs of a patient and other parameters associated with a patient from a plurality of sensors, medical equipment, and devices installed at a rim of the hospital bed (Fig. 3; [0052]; [0058]; [0061]-[0062]); 
b) a central server (5) having a database configured to record the plurality of data, the central server configured to read and correlate the plurality of data (4) in real time (Fig. 3; [0052] “server”; [0030] “database”; [0067] “database”); 
c) an application server (6) configured to interface between the database (5), a system for managing medical information (7), and one or more local and remote users (8) configured to have access to the information contained in the system for managing medical information (7) (Fig. 3-4); 
d) a plurality of communication networks (14) (15) (16), (17) and (20) ([0054]), wherein: 

a second communication network (15) and (16) configured to collect one or more signals from the plurality of sensors (12) and (13), equipment and medical devices (10), and (11) and convey the one or more signals to at least one of the first microprocessor (2) or the second microprocessor (3) (Fig. 3-4; [0054]); 
a network of connections of the equipment and medical devices (10) and (11) configured to monitor one or more of the vital signs of the patient ([0037]; [0054]); and 
a communication connection (20) between the first microprocessor (2) and the second microprocessor (3) (Fig. 3; [0052]-[0054]); and 
e) one or more fixed or portable communication devices (9) used by one or more local or remote users (8) configured to access information from the medical information system (7) via the application server (6) (Fig. 3, 332; Fig. 4, 332; [0048]; [0062]).
Regarding claim 2, Drake teaches wherein the first microprocessor and the second microprocessor are configured to: 
a) acquire one or more of signals from the plurality of sensors (12) and (13) and equipment and medical devices (10) and (11) (Fig. 3; [0052]; [0058]); 
b) read and correlate data (4) and transmit the data (4) to the database (5) (Fig. 3-4; [0023]); 
c) process and store the data (94) in the database (5) (Fig. 3-4; [0025] “data may be stored in the patient’s electronic medical records”); 

Regarding claim 7, Drake teaches wherein the medical equipment and devices (10) and (11) are connected to one or more local or remote displays, wherein the one or more local or remote displays are configured to display the vital signs of the patient ([0030]; [0045]; [0062]).
Regarding claim 8, Drake teaches wherein the medical equipment and device (10) and (11) comprise one or more multimedia monitors for: ECG, heart rate, respiration, temperature, invasive and non-invasive pressure, pulse oximetry ([0058]), hemoglobin saturation; a ventilator; an infusion pump for a medication; an electrocardiograph; and a capnograph.
Regarding claim 9, Drake teaches further comprising one or more bedside coupled sensors wherein the one or more bedside coupled sensors comprise one or more of a sensor for identifying a position of a bedside of the hospital bed ([0061]), a patient positioning sensor ([0036] “patient position monitoring”), a patient weight measurement sensor ([0030]), and a diuresis sensor.
Regarding claim 11, Drake inherently teaches this claim because the instant claim limitation is a further limitation of a diuresis sensor which was recited in the alternative in claim 9; the invention of claim 9 is met by Drake as explained above. 
Regarding claim 14, Drake teaches wherein the first communication network (14) between at least one of the first microprocessor (2) or the second microprocessor 
Regarding claim 15, Drake teaches wherein the second communication network (15) is a wired or wireless network ([0054]).
Regarding claim 16, Drake teaches wherein the second communication network is a wire Ethernet ([0037]) or Serial RS-232, RS-422 or RS-485 network, or a wireless Wi-Fi ([0037]), Bluetooth ([0038]), Xbee, or Zigbee network.
Regarding claim 18, Drake teaches wherein the connection (15) between the second microprocessor (3) and the patient (12) is a wired or wireless connection comprising a digital or analog standard, such as Ethernet, Wi-fi ([0037]), Bluetooth ([0038]), Xbee, Zigbee or Serial RS232, RS422, RS485.
Regarding claim 19, Drake teaches the second communication network (16) is one or more of a wired or wireless communication network ([0054]), comprising a serial network, an analog network, a digital network ([0037]-[0038] Ethernet, Wi-Fi, Bluetooth, and Near Field Communications are digital in  nature), or an infrared network.
Regarding claim 23, Drake teaches wherein the medical information system (7) is configured to employ one or more systems or programs for medical information management, comprising, electronic medical records (EMR) (Fig. 4, 440 and 330; [0030] “EMR”; [0056]; claim 23), electronic hospital records (EHR) ([0056] “ADT”), and medical intelligence information systems ([0067] “mapping table or database…expert knowledge”).
Regarding claim 24, Drake teaches wherein the one or more fixed or portable communication devices (9) comprise one or more fixed computers ([0051]-[0052]), .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drake as applied to claim 1 above.
Regarding claim 3, Drake teaches wherein the first microprocessor (2) and the second microprocessor (3) are small carrier units comprising: 
at least 4 inputs and outputs ([0052] “at least one processor…one or more I/O ports”).
Drake does not explicitly teach at least 4 digital and analog inputs and outputs. However, Drake does teach digital signals ([0052] “digital signal processor”) and physiological sensors which can be analog in nature ([0058]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Drake to use digital and analog inputs and outputs since analog and digital signals are used for sensors and processing sensor data.

wherein the first microprocessor and the second microprocessor are configured to read and correlate the signals received from the plurality of sensors (12) and (13), equipment, and medical devices (10), and (11) (Fig. 3-5).
Regarding claim 6, Drake teaches wherein at least one of the first microprocessor or the second microprocessor is configures to generate one or more alarms after reading and correlating the signals (Fig. 3-5; [0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayes (US 20160022218 A1; 1/28/2016) teaches a hospital bed system with sensors that communicate with a database (Abstract; Fig. 2; Fig. 9; Fig. 22).
Tran (US 20120242501 A1) teaches monitoring of vital signs of patient in bed with server (Fig. 1H; Fig. 15A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792